This is an original action in this court to review the decision of the State Industrial Commission made on the 8th day of April, 1927, wherein the State Industrial Commission had on the 7th day of March, 1927, made an award granting the petitioner herein compensation for injuries sustained while in the employ of the Kiowa Lumber Company, and thereafter on the 8th day of April, 1927, the State Industrial Commission made an order vacating the award of March, 1927, and denied claimant compensation.
Thereafter, on the 13th day of April, 1927, the petitioner herein filed his motion before the Industrial Commission to vacate and set aside the order of April 8, 1927, and to reinstate the order of March 7, 1927, which motion was on the 27th day of April, 1927, denied, and this action to review the order of April 8, 1927, was filed in this court on the 27th day of May, 1927.
The respondents have filed herein their motion to dismiss for the reason that this action was not filed within 30 days from the date the order was made, to wit, April 8, 1927.
The questions raised by this motion have been heretofore determined in a well considered opinion in the case of Knowles v. Whitehead Oil Co. et al., 121 Okla. 55, 247 P. 653, in which the court held as follows:
"Section 7297, C. O. S. 1921, as amended by S. L. 1923, ch. 61, sec. 8, provides for a review in the Supreme Court from an award or decision of the State Industrial Commission, and under such provision said action must be filed in this court within 30 days after notice of the award or decision of the Industrial Commission has been sent to the parties affected.
"The statutory period provided for lodging an action in this court to review an award or decision of the State Industrial Commission cannot be extended by entertaining a petition to rehear or review in the Industrial Commission.
"The petition to review the award of the Industrial Commission not having been filed in this court within 30 days after notice of the award or decision of the Industrial Commission has been sent to the parties affected, the action will be dismissed."
The petition to review this action challenges the jurisdiction of the State Industrial Commission to make the order of April 8, 1927, vacating and setting aside the award of March 7, 1927, for the reason that the same was not made within 30 days after March 7, 1927, and that said award had become final. This question we make no effort to determine for the reason that under the holdings of this court in the case of Knowles v. Whitehead, supra, this court does not have jurisdiction to determine the same in that the petitioner's motion before the Industrial Commission on April 13, 1927, did not extend the time in which to file the petition for review of the order of April 8, 1927, and that the petition herein was not filed within 30 days from the 8th day of April, 1927.
This action is therefore hereby dismissed. *Page 280